Citation Nr: 0109062	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  93-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1968.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions of the Newark, New 
Jersey and the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Offices (ROs).  The issue of 
entitlement to a permanent and total disability rating for 
pension purposes is the subject of a remand immediately 
following this decision.

The Board notes that there are three separate procedural 
matters which require clarification and/or referral:  1) the 
assertion that there is an outstanding notice of disagreement 
to the issue of service connection for headaches; 2) the 
assertion that the veteran did not receive notice of earlier, 
January 1973, rating decision which denied service connection 
for a nervous disorder; and, 3) October 1994 and September 
1995 claims for entitlement to a total rating for 
compensation purposes on the basis of individual 
unemployability and to extra-schedular consideration pursuant 
to 38 C.F.R. § 3.321.

First, in a November 2000 hearing before the undersigned 
member of the Board, the veteran's representative indicated 
that he believed there was an outstanding notice of 
disagreement to the issue of service connection for 
headaches, which was denied in a March 1995 rating decision.  
For the following reasons, the Board declines to assume 
jurisdiction over this issue.

Appellate review of a regional office decision is initiated 
by a notice of disagreement and is completed by a substantive 
appeal after a statement of the case is furnished.  38 
U.S.C.A. § 7105(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.200 (2000).  Except for simultaneously contested claims, 
which this case is not, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302(a) (2000).  Thus, the 
veteran had until March 1996-one year from the date of the 
March 16, 1995 notice of the rating decision-within which to 
file his notice of disagreement.

Notice of the March 1995 rating decision, which denied 
service connection for headaches, among other things, was 
sent to the veteran and his representative in a letter dated 
March 16, 1995.  In March 1995, the veteran's representative 
filed a notice of disagreement, which the RO received on 
April 10, 1995.  However, the representative specifically 
indicated in the text of the document that the only issue the 
veteran wish to appeal was entitlement to "[i]mproved 
pension."  The RO issued a statement of the case, in August 
1995, identifying the issue as "Entitlement to nonservice-
connected pension benefits."  The veteran's representative 
submitted a letter to serve as the veteran's substantive 
appeal, which the RO received on October 2, 1995.  Although 
the representative discussed the veteran's headaches, he did 
not indicate the veteran's intent to appeal the March 1995 
denial of service connection for headaches.  The next 
document that could be considered a notice of disagreement is 
the transcript of the veteran's testimony as given before a 
hearing officer sitting at the local RO on March 22, 1996.  
Nonetheless, the Board notes that neither the veteran nor his 
representative voiced disagreement with the denial of service 
connection for headaches during the hearing.

Hence, upon review of the record, however, the Board cannot 
find that a notice of disagreement was timely submitted 
concerning the issue of service connection for headaches 
which was denied in the March 1995 rating decision.  If the 
veteran disagrees with this, he may file a claim for timely 
notice of disagreement as to the issue of service connection 
for headaches with the RO.

Second, the veteran averred, in a document received by the RO 
in April 1994, that he had not received notice of a 1973 
rating decision in which entitlement to service connection 
for a nervous condition was denied.  In separate 
correspondence, the veteran's representative, in October 
1994, states that the veteran was not notified of a January 
1993 rating decision in which service connection for a 
nervous condition was again denied.

Concerning the latter assertion, the Board notes that a 
review of the record does not find a January 1993 rating 
decision concerning the issue of service connection for a 
nervous condition.

Concerning the former, a copy of the letter notifying the 
veteran of a January 1973 rating decision, in which service 
connection for a nervous condition described as a psychotic 
reaction, was denied, is of record.  The letter is dated on 
January 10, 1973 and addressed to the veteran at the address 
he listed on his October 1972 claim for benefits.  There is 
nothing in the record to indicate that this letter was 
returned as "undeliverable."  Moreover, the Board notes 
that the veteran attempted to appeal this decision in 
February 1992.  The RO responded in March 1992 that the claim 
had previously been denied in January 1973, and that the 
veteran needed to submit new and material evidence to reopen 
the claim.

If the veteran disagrees with the above explanation, he may 
file a claim for timely notice of disagreement as to the 
issue of service connection for a nervous condition with the 
RO.

Third, the Board notes that the veteran's representative 
raised the issue of entitlement to a total rating for 
compensation purposes on the basis of individual 
unemployability in October 1994; and, in September 1995, he 
raised the issue of entitlement to extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321.  The Board, in 
an October 1998 remand, referred the former issue to the RO 
for appropriate action.  The Board, by this decision, refers 
both issues to the RO for appropriate action.

The issue of entitlement to a permanent and total disability 
rating for pension purposes will be considered within the 
Remand section of this Board of Veteran's Appeals document, 
which follows the Order section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issues of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus 
has been obtained by the originating agency.

2.  The veteran's current bilateral hearing loss is most 
likely the result of inservice auditory trauma.

3.  The veteran's current tinnitus is the most likely result 
of inservice auditory trauma.


CONCLUSIONS OF LAW

1.  With resolution of reasonable in the appellant's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  With resolution of reasonable doubt in the appellant's 
favor, bilateral tinnitus was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The Board notes that this claim has been twice remanded for 
further development:  in February 1996 to obtain additional 
medical records and afford the veteran an audiological 
examination, to include an opinion as to the cause of any 
diagnosed hearing disability; and in October 1998, to afford 
the veteran an opportunity to appear personally before a 
Member of the Board sitting at the local RO.  As noted above, 
the veteran testified in November 2000 before the undersigned 
Member of the Board.  The transcript of this hearing is now 
of record.  Concerning the former remand, the Board notes 
that while the requested VA examination reports, dated in 
January 1997, are present in the claims file now before the 
Board, not all requested evidence was procured.

In addition, the veteran testified in November 2000 and 
before a hearing officer sitting at the local RO in March 
1996 that he was treated in a VA Medical Center (MC) shortly 
after his discharge from active service, in approximately 
1972 or 1974.  In November 2000, he averred that, during the 
course of his treatment, he complained of and received 
treatment for hearing problems.  He stated he underwent 
audiological evaluation and was diagnosed with tinnitus.  He 
further testified that he is now receiving disability 
benefits from the Social Security Administration (SSA), and 
that benefits were granted, in part, because of his tinnitus.  
A discharge summary from a period of hospitalization at the 
VAMC in East Orange, New Jersey, is of record, dated from 
October to November 1972.  However, there are no clinical 
treatment records for this time.  Moreover, while the report 
of a private disability evaluation is of record, dated in 
July 1994, SSA records have not been obtained.

Finally, the Board notes that although the November 1992 
statement of the case contains a discussion of hearing loss, 
it did not give notice of the appropriate regulation for 
establishing a hearing loss disability.  Moreover, these 
regulations were revised in 1994.  See 38 C.F.R. §  3.385 
(1994) and as revised by 59 Fed. Reg. 60560 (1994).

Nonetheless, in the present case, the Board finds it is not 
necessary either to obtain the missing records, or to remand 
to provide the veteran notice of the pertinent regulations.  
This is so because the Board is granting the benefits sought 
on appeal.

Furthermore, in view of the outcome discussed below, the 
Board finds that the VA has fulfilled its duty to assist him, 
as mandated by the VCAA.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2000).  In the absence of chronicity at onset, a grant 
of service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The regulations also provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2000).  Sensorineural hearing loss is among the 
chronic diseases for which the presumption is granted.  
38 C.F.R. § 3.309(a) (2000).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385, 
as amended, 59 Fed.Reg. 60560 (1994) (the Board notes that 
the wording of this regulation was changed during the 
pendency of the veteran's appeal, but the substance of the 
regulation was not changed), which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The veteran testified that his bilateral hearing loss and 
tinnitus were incurred as a result of acoustic trauma during 
his active service.  Specifically, he avers that he was 
assigned to man the five-inch, 38 millimeter guns on his ship 
during general quarters and, as a result of acoustic trauma 
caused by the firing of these guns, he now has these hearing 
disabilities.

Service medical records do not reflect either complaints of 
or treatment for hearing loss or tinnitus during service.  
Rather, the veteran's report of medical examination at 
entrance into active service, dated in April 1965, reflects 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
5
0
-5
--
0

While the veteran complained of and was treated for several 
episodes of pharyngitis and tonsillitis, involving earaches, 
service medical records reflect no findings of hearing loss 
or tinnitus.  The veteran's report of medical examination at 
discharge, dated in December 1968, reflects hearing at 15 of 
15 spoken voice and whispered voice, bilaterally.

The Board notes that the absence of clinical hearing loss at 
separation from active service, alone, does not defeat the 
veteran's claim.  In fact, statutory and regulatory 
provisions do not require an in-service diagnosis of hearing 
loss to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and whether there is medical evidence linking 
the hearing loss to the veteran's period of active service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the Board finds that the veteran does 
exhibit current bilateral hearing loss, as defined in the 
regulations.

Results of VA audiometric examination conducted in October 
1994 reveals the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
60
70
LEFT
40
50
40
55
65

These findings reflect an average pure tone threshold of 41.7 
decibels in the right ear and 36.7 decibels in the left ear, 
based on three frequencies.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left ear.  However, the examiner noted that 
the veteran's responses were unreliable, opining that as the 
word recognition scores were excellent and were obtained at 
an intensity level lower than the veteran's admitted 
thresholds, that hearing sensitivity was probably normal or 
near normal, at least through the mid-frequency range.  
Nonetheless, the examiner diagnosed constant ringing 
tinnitus, AU with moderate to severe distraction, and 
described the condition as "[p]ersistent since onset in 
1967, following an explosion in Vietnam."  

Additional examination for disability elicited a diagnosis of 
hearing loss and tinnitus by history.  The physician observed 
normal bilateral tympanic membranes and external auditory 
canals, and noted that the veteran could hear and understand 
quiet conversation in the examination room.

The veteran underwent additional VA audiometric evaluation in 
January 1997, with the following results measured in pure 
tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
50
60
LEFT
20
20
15
40
30

The report further reveals average pure tone threshold of 
18.3 decibels in the right ear and 18.3 decibels in the left 
ear, based on three frequencies.  Speech audiometry revealed 
speech recognition ability of 66 percent in the right ear and 
68 percent in the left ear.  The audiometric examiner 
diagnosed mild to moderate to moderately severe sensorineural 
hearing and tinnitus.  The examiner noted that the veteran 
reported constant ringing in his ears since an explosion 
during Vietnam in approximately 1967 or 1968.  The examiner 
further opined that, although word recognition scores 
measured poorer than would be expected based on the degree of 
hearing loss, the distraction effected by the tinnitus 
appeared to be severe.

The veteran again underwent additional examination, which 
found no gross evidence of disease or lesion.  The physician 
observed that reflex decay was normal, and that the exhibited 
hearing loss was symmetrical of the sensory neural high 
frequency type.  The physician further noted the discrepancy 
between the veteran's pure tone thresholds and speech 
reception thresholds, and opined that "this pattern is not 
usually seen with organic disease."

The question remains, however, as to whether there is a 
medically sound basis to attribute the current bilateral ear 
hearing loss disability to the veteran's active service.  See 
Hensley, supra.

Service personnel records reflect that the veteran was 
assigned to messman duties while in training.  During the 
balance of his service, he did not rise to a rank above 
"seaman" and was hence not given a rate, or occupation.  
These records further reflect that he was assigned to the USS 
Floyd B. Parks (DD 884) from 1967 to 1968.  The veteran 
testified that, while aboard ship and during general 
quarters, his assigned military duty was to man the 5-inch 
38-millimeter guns.  He averred that during the incident 
which led to his exposure to acoustic trauma, he was loading 
powder and projectiles into the gun when something went 
wrong, possibly a while phosphorus projectile fell inside the 
gun mount.  The command was called to clear the mount.  The 
veteran dove outside the turret and another individual handed 
him a projectile and directed that he throw it overboard.  
The veteran stated he did so.  While he was outside the 
turret, the gun discharged dual salvos.  At the time, he was 
standing very near the gun barrel-approximately ten feet or 
less.  He stated he felt some kind of impact, like two 
plungers on his head, and that he felt dizzy and sick.  He 
went to sick bay, where he was advised to go rest.  He 
testified that the ringing in his ears began with that event, 
and has existed constantly ever since.  The veteran has 
further testified that he believes his hearing disabilities, 
in general, are due to repeated exposure to the firing of 
these guns.  While the service medical records do not reflect 
complaints of or treatment for hearing loss, the Board finds 
that it may afford the veteran's testimony deference.  His 
participation-and that of the ship to which he was 
assigned-in combat is verified by service personnel records 
present in the claims file, as noted above.  And such 
exposure to acoustic trauma would be consistent with a 
sailor's duties on board a destroyer engaged in combat during 
a period of war.  See 38 U.S.C.A. §  1154 (West 1991 & Supp. 
2000).

Neither the January 1997 or October 1994 examination report 
offer a clear opinion concerning the etiology of the 
veteran's hearing disabilities.  In addition, the October 
1994 report does not indicate whether the diagnosis of 
constant, ringing tinnitus, persistent since onset in 1967 is 
a medical opinion, resulting from an independent review of 
the medical facts and history, as opposed to a history as 
reported by the veteran.  Moreover, the examiner in October 
1994 noted that the audiometric responses found were 
unreliable.  Nonetheless, for the following reasons, the 
Board finds that the evidence is consistent with a finding 
that the veteran's hearing disabilities had their onset 
during his active service.  First, the examiners' comments 
concerning the veteran's noise exposure, in aggregate, are 
consistent with the evidence of record.  Second, the matter 
of inconsistent test results was addressed in the later, 
January 1997, examination report.  At that time, the 
audiometric examiner noted that inconsistency between word 
recognition scores and actual audiometric findings of hearing 
acuity could be explained by the veteran's persistent and 
severe tinnitus.  Third, in January 1997, the medical 
examiner stated that the discrepancy between the pure tone 
thresholds and the speech reception threshold is not usually 
seen with organic disease.  The Board thus infers that the 
cause of the veteran's hearing disabilities is other than 
organic; and, while this does not clearly indicate that 
acoustic trauma is the source of his hearing loss and 
tinnitus, it does not preclude that conclusion.

Accordingly, the Board finds that the evidence establishes 
acoustic trauma due to significant noise exposure during 
active service.  The evidence also shows that recent 
audiometric test results meet the definition for bilateral 
hearing loss disability under 38 C.F.R. § 3.385, and that 
tinnitus has been diagnosed.  The Board finds, therefore, 
that there is an approximate balance of positive and negative 
evidence regarding the presence of an etiological 
relationship between the veteran's current bilateral hearing 
loss and tinnitus, and his active military service.  
Accordingly, entitlement to service connection for bilateral 
hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.102 (2000).


ORDER

With resolution of reasonable doubt in the appellant's favor, 
entitlement to service connection for bilateral hearing loss 
is granted.

With resolution of reasonable doubt in the appellant's favor, 
entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

As noted above, the veteran also seeks entitlement to a 
permanent and total disability rating for pension purposes.  
The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

First, the veteran underwent further VA examination in 
December 1996 and January 1997.  Yet, the RO did not issue a 
supplemental statement of the case concerning the issue of 
entitlement to a permanent and total disability rating for 
pension purposes showing that it had considered this 
evidence.  This evidence must be returned to the RO for its 
consideration and preparation of a supplemental statement of 
the case.  See 38 C.F.R. § 19.37 (2000).

Second, the veteran testified in November 2000 that he is now 
receiving disability benefits from the SSA, and that benefits 
were granted, in part, because of his tinnitus and 
arthritis-the latter nonservice-connected but the former, 
now service connected by this decision.  The veteran 
identified other treatment records in his initial claim for 
pension, dated in 1992, and his March 1996 testimony before a 
local hearing officer sitting at the RO including treatment 
at VA Medical Centers (MCs) in Brick and East Orange, New 
Jersey; Roanoke, Richmond, and Lynchburg, Virginia; and by a 
private treating physician in Russellville, VA.  These 
records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Beaty v. 
Brown, 6 Vet. App. 532 (1994); and Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  See also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).

Finally, the veteran testified in November 2000 and March 
1996 that he has additional disabilities that contribute to 
his inability to obtain and retain full employment.  The 
Board notes that the most recent VA examination upon which 
the RO based its denial of entitlement to a permanent and 
total disability rating for pension purposes is dated in 
October 1994.  Since that time, degenerative arthritis has 
been diagnosed in the lower and cervical spine, by VA 
examination dated in December 1996; and by this rating 
decision, bilateral hearing loss and tinnitus have been 
service-connected.  The duty to assist "may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  VA 
regulations specifically require the performance of a new 
medical examination ... [when] 'evidence indicated there has 
been a material change in a disability or that the current 
rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (quoting 38 C.F.R. § 3.327(a)).  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and private health care 
providers and/or medical facilities that 
have treated him for his disabling 
conditions beginning approximately 1991.  
The RO should procure duly executed 
authorization for the release of private 
medical records, where applicable.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records 
that are not already of record.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran at VAMCs in Brick, Newark, and 
East Orange, New Jersey; and in Roanoke, 
Richmond, and Lynchburg, Virginia; and by 
J. Price of Russellville, Virginia.  The 
RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  Where attempts to obtain 
records are unsuccessful, the RO should 
document these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159.

3.  The RO should determine with the 
appellant's assistance as needed, if the 
veteran has received vocational 
rehabilitation through the VA or any 
other State agency.  If so, the RO should 
obtain and associate with the veteran's 
claims any and all records concerning his 
vocational rehabilitation from VA and/or 
identified State agencies.  The RO should 
also obtain duly executed authorization 
for the release of any private medical 
records, where appropriate.

4.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

5.  Following the above development, the 
RO should accord the veteran any and all 
examinations to determine the nature and 
cause of his service- and nonservice-
connected disabilities.  All indicated 
tests and studies should be accomplished.  
The claims folder, all documents acquired 
per paragraphs 1-4 of this remand, and 
this remand, must be made available to 
the examiner.  The examiners' 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear 
and logical, and concise manner in the 
examination report.

The examiners are specifically requested 
to provide an opinion on the veteran's 
employability.  Where such findings are 
made, the examiner are requested to offer 
an opinion as to whether such 
unemployability is due to the service 
connected disabilities or to the 
nonservice connected disabilities.  Where 
unemployability is due to both service- 
and nonservice-connected disabilities, 
the examiners are requested to ascribe 
the percentage of disability due to the 
service-connected disabilities as opposed 
to the nonservice-connected disabilities.  
If the examiners cannot so determine, it 
is requested that they so state. 

6.  Following completion of the above 
actions, the RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies, or fully detailed 
descriptions of all pathologies, or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2000).

7.  After completion of the above, the RO 
should again adjudicate the veteran's 
claim for entitlement to permanent and 
total disability rating for pension 
purposes.  The RO is advised that is 
inquiry should also involve consideration 
as to whether a total disability rating 
for compensation purposes based on 
individual unemployability due to 
service-connected disabilities, and 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321 may be granted.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, which contemplates 
all evidence acquired since the last, 
October 1996, supplemental statement 
concerning the issue of entitlement to a 
permanent and total disability rating for 
pension purposes-including the December 
1996 and January 1997 VA examination 
reports-in accordance with 38 C.F.R. 
§ 19.37.  The veteran and his 
representative should be given a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for 
scheduled examination(s) and to cooperate in the development 
of his case, and that the consequences of failing to report 
for VA examination(s) without good cause may include denial 
of his claim.  38 C.F.R. § 3.158, 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



